 


113 HR 3676 RH: Prohibiting In-Flight Voice Communications on Mobile Wireless Devices Act of 2013
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 345 
113th CONGRESS2d Session 
H. R. 3676 
[Report No. 113–466] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2013 
Mr. Shuster introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

May 30, 2014
Additional sponsors: Mr. DeFazio, Mr. Petri, Mr. Michaud, Mr. Duncan of Tennessee, Mr. Cohen, Mrs. Capito, Mrs. Miller of Michigan, Mr. Bucshon, Mr. Meehan, Mr. Rodney Davis of Illinois, Mr. Cooper, Ms. Eshoo, Mr. Farr, Ms. Granger, Mr. Grimm, Mr. Joyce, Mr. Marchant, Mr. McKinley, Ms. Schwartz, Mr. Williams, Mr. Neal, Mr. LoBiondo, Mr. Capuano, Mr. Crawford, Mr. Bishop of New York, Mr. Schock, Mr. Southerland, Mr. Ellison, Mr. Womack, Ms. Speier, Mr. Swalwell of California, Mr. McGovern, and Ms. Hahn

 
May 30, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To establish a prohibition on certain cell phone voice communications during passenger flights, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prohibiting In-Flight Voice Communications on Mobile Wireless Devices Act of 2013. 
2.Prohibition on certain cell phone voice communications 
(a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following: 
 
41725.Prohibition on certain cell phone voice communications 
(a)ProhibitionThe Secretary of Transportation shall issue regulations— 
(1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and 
(2)that exempt from the prohibition described in paragraph (1) any— 
(A)member of the flight crew on duty on an aircraft; 
(B)flight attendant on duty on an aircraft; and 
(C)Federal law enforcement officer acting in an official capacity. 
(b)DefinitionsIn this section, the following definitions apply: 
(1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands. 
(2)Mobile communications device 
(A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data. 
(B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. 
(b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following: 
 
 
41725. Prohibition on certain cell phone voice communications.. 
 

May 30, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
